Title: To Thomas Jefferson from Meriwether Lewis, 15 December 1808
From: Lewis, Meriwether
To: Jefferson, Thomas


                  
                     Sir.
                     St. Louis December 15th. 1808.
                  
                  In consequence of the measures which were taken last spring in relation to the Osage nations they were reduced in the course of a few months to a state of perfect submission without bloodshed; this has in my opinion very fairly proven the superiority which the policy of withholding merchandize from the Indians has over the chastizement of the swoard, when their local situations are such as will enable us to practice it.—In this state of humiliation Genl. Clark found them in september last when he established the post near the Fire Prarie; he very properly seized this favourable moment, to enter into a treaty with them, which he effected on the 14th. of September; No. 1. is the treaty alluded to; it is signed by the principal chief of the great Osages and the principal chief of the little Osages, altho’ the body of the nation and a majority of the chiefs were not present at this conference yet there was every reason to believe that they would approve of the treaty when made known to them; in this however we were disappointed.—
                  Genl. Clark returned to St. Louis on the 22nd. of September and brought with him two of the chiefs who had signed the treaty. a few days previous to the arrival of Genl. Clark, a party of seventy four Osages (among whom were some of their principal chiefs) had also arrived at this place with a number of horses which they had stolen from the inhabitants of the territory and which were now delivered in conformity to a demand which I had made of them for that purpose. On the 25th. I was informed by Mr. P. Chouteau, Agt. of the Osages, that the Indians complained of having been decieved with rispect to the stipulations of the treaty entered into with Genl. Clark, and that they had intended to convey to us by that instrument, no more than the privilege of hunting in that tract of country which had been marked out and absolutely relinquished on their part by the treaty. immediately on receiving this information, I had a conversation with Genl. Clark on the subject; the Genl. assured me that special care had been taken to explain every part of the treaty to them in the most ample manner; that it had been read and interpreted to them two several days previous to their signing it, and that they appeared to give their assent to it with cheerfullness. on the evening of the same day, I convened the Indians and had the treaty read and explained to them; the chiefs who had signed it, protested against it on the grounds that it had not been previously interpreted to them correctly, and that they had no intention when they signed it of conveying any lands to the U’States; the chiefs who were not present when this treaty had been entered into, declared that the White-hair and the chiefs who had signed it had no right to dispose of their lands without the general consent of the nation being first obtained in council among themselves, and positively refused to sign it or give it their further sanction.—I am fully presuaded that the Indians were on this occasion urged to make their objections by some person or persons in this place, but not having been enabled to collect any evidence of the fact, I shall avoid at present mentioning those on whom my suspicion rests. I well know that Genl. Clark would not have decieved the Indians intentionally, and so fully am I impressed with the belief that Paul Louis, who was the interpreter on that occasion, had interpreted the treaty faithfully, that I have not thought proper to dismiss him, which I should have done could I for a moment bilieve that he had acted otherwise.—
                  I saw that the treaty thus disavowed, from whatever cause such disavowal had proceeded, was not likely to ensure the advantages contemplated by it, and therefore deemed it expedient to pursue such measures as I concieved best calculated to obtain the general sanction of the Osage nations to the relinquishment of a country, the possession of which was so highly desireable in many points of view to the U’States. I therefore drew the treaty inclosed (No. 2.) and dispatched Mr. Peter Chouteau with it to the post at the Fire Prairie, with instructions to convene the Great and little Osage nations and obtain from them as general an assent to it as possible. Nos. 3 & 4 are copies of the commission and instructions given Mr. Chouteau on that occasion. You will observe that they are special and that his powers were limited to the mere act of obtaining the confirmation of the written treaty of which he was the bearer. I took this course in order to prevent any interpolation of the treaty, which I had some reason to apprehend might take place if his powers were not limited, and which when introduced might possibly defeat it’s confirmation by the Senate of the U’States.—
                  The treaty as prepared by me, without any addition, has been duly executed and confirmed by all the Chiefs and principal warriors of the great and little Osage nations, except the band on the Arkansas with whom we are not yet in a state of amity. The Indians appear perfectly satisfyed with this treaty; and I hope it is such as will meet your approbation. it extinguishes their title to a country nearly equal in extent to the state of Virginia and much more fertile; the limits are the same as those contemplated by the former treaty.
                  In the course of this transaction certain occurrences have taken place which I think it my duty to mention, together with the causes which have most probably produced them.—
                  Mr. Peter Chouteau claims thirty thousand arpents of land on the South side of the Missouri, embracing the entrance of the mine river; it is extremely fertile, and includes several of the most valuable salt springs in this country. the evidences of his claim he has never shewn me, tho’ he informed me at the time I was engaged in draughting the treaty, that the Osage had granted him that tract of country many years since, that it had been likewise sanctioned by the Spanish government and requested me to introduce an article in the treaty further to secure his title; this request I positively rejected, informing him that I did not concieve it a proper subject to be introduced in the treaty, and that his claim ought in common with all others in the country, to rest on it’s own merits, declairing at the same time, my belief if it had merit, or was founded in equity, that it would be confirmed. I further observed to Mr. Chouteau that as this land lay within the bounds contemplated by the treaty was sanctioned by the Indians it would then be in the power of the government to place him in possession of the land, which could not take place, (however favourably they might be disposed to think of his claim), untill the Indian title was first extinguished. Nowell Mograin, a half breed Osage, and an Interpreter now employed for that nation, has also a claim on the little saline Creek a branch of the Osage river, in a similar situation with that of Mr. Chouteau. how far a view to the further confirmation of these claims on the part of the claimants might have operated in causing the Indians to reject the first treaty, I am unwilling to determine, as I can obtain no conclusive evidence that either of them indeavoured to influence the Indians on that subject. it is possible that the Indians may have been induced to this measure from the reasons they have alleged, or with a further view to obtain an additional compensation for the lands they were about to relinquish; be this as it may, the doubts and suspicions which overshadowed these transactions conspired to create such sentiments in the minds of Genl. Clark and Mr. Chouteau towards each other as rendered my course, in order to accomplish a treaty with the Osage, extreemly difficult and embarrassing, however that object has been happily accomplished, but there still exists between those gentlemen a want of cordiality and confidence which I fear may hereafter produce some irregularity in the Indian department if not timely guarded against. I shall be obliged to leave the territory shortly for Washington & Philadelphia; Mr. Bates has very earnestly requested of me not to impose on him any duties in the Indian department during my absence, alleging that he is wholy unacquainted with them. the appointments of Mr. Chouteau and Genl. Clark as they at present stand are entirely distinct from each other, neither having the power of controling the other. in this situation should they not happen to harmonize perfectly in my absence I fear that the result would not prove favourable to the views of the government in relation to the Indians in this quarter, particularly as Mr. Bates is so extreemly unwilling to exercise the authority of superintendent. I must from these considerations beg leave to recommend that Genl. Clark should be invested with some general power of control over all the Agents and Sub Agents in the territory. I recommend this measure with no view to the disparagement of Mr. Chouteau, but from a full conviction that Genl. Clark is more competent to the discharge of those duties. I am also far from thinking that it would comport with the public interests to dismis Mr. Chouteau from his present employment as he is still usefull in my opinion as the agent of the Osage nation and ought to be continued as such.—
                  No. 5, is a copy of the speeches delivered by some of the Chiefs of the great and little Osage at the time they signed the last treaty. You will observe in one of the speeches of the White-hair, that he mentions the tracts of land which the nation had given to Peter Chouteau and Nowell Mograin, and makes a reservation of these lands in the country ceeded by the treaty to the United States. I do not consider these reservations as at all binding on us, there being no such provision in the treaty; in short it is in direct opposition to the 10th. article of that instrument; but even should it be considered obligatory it can amount to no more than that the Osage have not relinquished their tittle to those lands and consequently that the right to them is still vested in the nation. I am confident that if the United States should never confirm those lands to the present claimants that it will not prove a source of any disquiet on the part of the Osages; on the othe hand, should these claims be countenanced or recieve confirmation on the grounds of their being indian donations, it would be introducing a policy of the most ruinous tendency to the interests of the United States. such policy would be in effect, the government corrupting it’s own agents, for I will venture to assert that if the Indians are permited to bestow lands on such individuals as they may think proper, that the meanest interpreter in our employment will soon acquire a princely fortune at the expence of the U’States.
                  I have the honor to be with the most sincere esteem Your Obt. Servt.
                  
                     Meriwether Lewis 
                     
                     
                  
                  
                  
                  
                Enclosure
                                                
                            
                        
                        Meriwether Lewis Esquire 
                     
                     Governor and Commander in chief of the territory of Louisiana, and Superintendant of Indian Affairs in and over the same
                     to all who shall see these presents greeting:
                     Whereas, the acknowledged influence of Mr. Peter Chouteau, with the Great and Little Osage Nations of Indians, for which he is Agent, together with his known patriotism and fidelity to the United States, point him out as a fit person to put an end to the existing difficulties with those nations, and to carry into effect a treaty of amity and friendship with them.
                     Know Ye, therefore, that I do hereby constitute and appoint the said Peter Chouteau, an Agent on behalf of the United States, and empower him to convene in general Council, the Chiefs and warriors of the great and little Osage Nations of Indians, and to obtain from the said Chiefs and Warriors a sanction and confirmation of the Treaty with which he, the said Agent is charged, in writing and orral, that he make report to me of his proceedings relative thereto.
                     In Testimony whereof I have caused the Seal of the territory to be hereunto affixed. Given under my hand, at the town of Saint Louis, the third day of October in the Year of our Lord, One thousand eight hundred and eight, and of the Independence of the United States of America, the thirty third.
                     
                        
                           Meriwether Lewis 
                            
                        
                        
                           By the Governor 
                        
                        
                           Secy. of Louisiana 
                        
                     
                  
                        
                     Enclosure
                                                
                            
                     Articles of a Treaty made and Concluded at Fort   on the Bank of Missouri about five miles above Fire Prarie in the Territory of Louisiana the fourteenth of September in the year of our Lord One thousand eight hundred and eight, Between William Clark Brigadier General of the Militia of upper Louisiana and Indian Agent for and on the behalf of the U States of America of the one part and we the Undersigned Paus cah, Nechemauna, Tauaugahela, Cawhagachinga, Tahanengah, Nebrolgaeringa, Pohubronlawateringa, Pakelagra Wapeche walehi, Saw an gu he ha, Meheleh, Nocohrareh, Cucleesto-wasta, Tacehah, Tahe cannah, Cuy Walchehuh, Grenecham, Pre Wacandage ton, Tahe Wah re, Neche bacheu, Hen nan ba cheu, No ca to hah, Mecah hedunga, Peche chin gah, Oke pa rah, Kaheq cbzy, Magran chingra, Wa cau chere, Hahchegah, Peche gah, Chiefs and representatives of the Osage Tribes of Indians of the other part 
                                
                     Article 1st 
                     
                     The United States being Anxious to promote peace friendship and intercourse with the Osage Tribes of Indians and to afford them every assistance in their power, to protect them from the Insults of other Tribes of Indians situate near the Settlement of the white people have thought proper to build a Fort at this point which is a few miles above the Fire Prairie and to Garrison in the said Fort Soldiers of the United States who will protect all orderly friendly and well disposed Indians of the little and Great Osage Band or Nation who will strictly attend to and preserve the Councils of the President of the United States, Through his Agents, and who will settle under the Influence of the Guns of this Fort 
                     
                     Article 2nd. 
                     
                     The United States being also anxious that the little and Great osages, should be regularly supplied with every species of Merchandize which they may be in want of on reasonable Terms, Have sent to this place a large Store of Goods to be kept at all seasons of the year, at this Fort, which is to be exchanged for the Pelteries and Furs of the little and Great Osages, and others who shew proofs of their Intention to Conduct themselves in A friendly peacable manner, and honest Manner towards the Citizens of the United States and the Osage Indian Tribes in alliance with them and protected by the Guns of this Fort 
                     
                     Article 3rd. 
                     
                     The United States agree to furnish at this place for the Osage A Blacksmith and Tools to mend their Arms and Utensils of Husbandry and to build them a horse Mill or water Mill also to furnish ploughs, and to build for the Great Chief of the Little Osage, and the Great Chief of the big Osage A Strong Block House in each of their Towns, which is to be built near this Fort 
                     
                     Article 4th 
                     
                     Traders who are Citizens of the United States will be permitted to come to this place and Trade under the Influence of the Fort, Subject to such Restrictions and regulations as shall be made by the President of the United States Through his Agents 
                     
                     Article 5th 
                     
                     No Indian band or tribe shall be permitted to trade at Fort   untill they shall have proven to the Agent and Factor that they have smoked the pipe of peace with the little and Great Osage and have opened their ears to shew proofs of their friendly Intention towards the United States 
                     
                     Article 6th 
                     
                     For the Advantage and privaledge which we the little and Great Osages do Acknowledge to receive from the Arrangment made and protection which we now enjoy from the Establishment made at this place, and an equivolent Of   Dollas to be paid by the United States to their Citizens from whom the bad men of the little or Great Osages have Stolen Horses or taken property since the United States took possession of upper Louisiana, We the Chiefs and representatives of the little and Great Osage Bands of Indians do agree with the Said William Clark Agent for the United States that the following shall be the boundary line Between us the little and Great Osage Indians and the United States Viz. 
                     
                     Begining at Fort   on the Bank of the Missouri, five miles above fire Prarie thence a South Course to the Arkansaw, down the Arkansaw to the Missisippi, all the lands and Country Contained in that Tract East of the Said line, East, and South East of the Westwardly Shore of the river Arkansaw westward of the Eastwardly Bank of the Missisippi to the Missouri and south of the North bank of the Missouri to Fort   We do relinquish and by these presents Convey unto the United States all right tittle Interest and Claim of every description to the said Tract of Country 
                     
                     Article 7th 
                     
                     We the Chief and representatives of the little and Great Osage Indians do sell and relinquish unto the Said United States, all our rights Tittle Interest and Claim to two leagues square of land Including Fort   and we do Covenant and Agree to warrant and defend the said two leagues unto the United States of America forever for the use and benefit of the Said Fort and Trading Establishment or for any other use or benefit which the United States may wish to Appropriate the said lands to 
                        
                     Article 8th 
                     
                     The United States do agree to the said Boundaries as mentioned in the last two articles and do promise and Agree that the little and Great Osage Indians who take protection under Fort   and who Conduct themselves in a peacable honest and Friendly Manner shall live and hunt peacably and quietly on all that tract of Country west of the said line to run south from Fort   to the Arkansaw river and southwest of said river and any other lands within the bounds of Louisiana, which may not be the hunting ground of any other Indian Tribe in the alliance with the United States and out of the Settlement of the white Citizens of the same 
                     
                     Article 9th 
                     
                     It is agreed that the Citizens of the United States shall pass free and unmolested through the hunting Country of Osages by the permission of the United States and that the little and Great Osages shall pass free and unmolested through the lands and Settlements of the United States by like permission, and that the Citizens of the United States and and Indians under their protection shall treat such parties with friendship and the little and Great Osages in like manner treat the Citizens of the United States and such friendly Indians under their protection with friendship and Respect 
                     
                     Article 10th 
                     
                     Whereas Great disturbances and Complaints have been made by white people hunting near the Osage Indians that they have been robbed plunderd and Sent off Naked in Cold weather without the means of procuring food, To prevent any Misunderstanding in future Between the Citizens of the United States and the Osage Indians a line shall be run from the Arrow Rock a South Course to the Arkansaw and no white man shall be permitted to hunt west of that line without the permission of the President of the United States, If any white men are found Hunting West of that line, the Osages do agree to bring them with their property in possession and deliver them and their property up to the Commanding officer of this Fort, 
                     
                     Article 11th 
                     
                     The line between the United States and the Osage Indians, hunting lands to be run by and at the Expence of the United States, as soon as possible, one Commissioner shall be Appointed on the part of the United States two Chiefs of the little and two Chiefs of the Big Osages shall be appointed by their Nation to Accompany the Commissioner 
                     
                     Article 12th 
                     
                     The Substance Contained in this Instrument shall be binding on all the little and big Osage Bands, from and after this day and on the United States after it is approved by the president of the United States 
                     
                     In Testimony whereof the said United States by their Agent William Clark and the Chiefs and representative of the little and big osages have hereunto set their hands and affixed their seals   done at Fort   the day and year first before writen and in the Independance of the United States of America the Thirty Third.— 
                     
                     Signed Sealed executed and 
                     delivered in presence of
                     
                        
                           William Clark
                            
                        
                        Paus cah × Or white hair G.O King
                        R. B Clemson CaptainNeche mauna × Walking rain Do. Chief
                        1st Regt InftTau an ga hela × Village Maker Do. do.
                        Macky Wherry CaptnCaw ha ga chinga × Little Chief little O Chief
                        of a Company of M. RiflemenTa han en gah × Without News GO
                        L. Lormier Lieut.Nobrol ga min ga × without ears LO
                        1st Regt. InfantryPohu hou la wa tainga × the foolish GO
                        Pre Labbadie Lieut and aide CampPake la gra × Fine Hair Lo
                        A. P. Chouteau LieutWa peche wa leh × Mischief Maker GO
                        Levi Tangey LieutTaw au ga he ha × Village-Maker GO
                        M L
                           Melie leh × Setting Sun GO
                        James Callaway Lieut.Nocoh ra reh × Prukle Pauk Lo
                        M. RiflemenCuclee sto wasta × One that sees Clear Go
                        Reuben LewisTa ce hah × Toes of the Deer Lo
                        Geo. C. Sibley Agt. U.S:T. &Ta he can nah × one who Attacks Huts Lo
                        
                            near the OsagesCuy wal che huh × hard to be Attacked Lo
                        A MCornetGre ne cham × one that stoops standing Lo
                        of DragonPre wa can dage ton × Grand Medicine Lo
                        Paul Loise intrpater osage.Ta he wah re × the Huate Missouri Lo
                        Nathan Boone Capt.Nehic bacheu × One who sees Misery Lo
                        Leusiana MHeman bach eu × two Horns Lo
                        Auguste Chouteau filsNo ca to hah × Blue B Lo
                        Asa Musick-CornetMecah ke dunga × The Star Lo
                        of Mountd Riflemen in LPe che chin ga × Little Fire Lo
                        Oke pa rah × one of Revenge Lo
                        Ka he qa chzy × No. Chief Lo
                        Magran chin gra × Buding Wood Lo
                        Wa cau chere × the Rusher Lo
                        Hah che gah × Pointed Horn Lo
                        Peche gah × the Stormer Lo
                         near 100 years old
                        
                     
                     
                        We the undersigned Chiefs of the Great and Little Osage nations in council assembled at St. Louis and in the presence of Meriwether Lewis Governor of the territory of Louisiana do agree in behalf of ourselves and our nations respectively to ratify and confirm all and singularly the stipulations of the above written treaty—In testimony whereof we have hereunto set our hands and affixed our seals this   day of   one thousand eight hundred and eight and of the independance of the United States the thirty third.—
                        Signed Sealed and delivered in presence of
                     
                  
                        
                    